DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This claim recites the limitation “wherein the inherent resonance frequency of the fuel is a value predetermined according to inherent dielectric constant of the fuel”, however this has already been recited in claim 1 as “wherein the inherent resonance frequency which is inherent to the fuel is a predetermined value according to an inherent dielectric constant of the fuel”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Boudaoud et al (US-20080156065-A1) (hereinafter Boudaoud) in view of Lara et al (US-20190346324-A1) (hereinafter Lara), further in view of McCall et al (WO-2010151327-A2) (hereinafter McCall), as further evidenced by Ramzan et al (US 10281423 B1) (hereinafter Ramzan).
Regarding Claim 1, Boudaoud teaches
a radio-frequency (RF) sensor device (Par [0031]: The flex fuel sensor is driven at radio frequencies; Thus, the flex fuel sensor is a radio-frequency sensor device) including:
a first patch sensor (Fig 3: Capacitor plate 110) attached to a first portion of a fuel tank (Par [0014: The plates are disposed adjacent to a fuel space; Par [0015: The fuel space may be a storage tank) and generating a first electrical signal related to the fuel contained in the fuel tank (The examiner notes that an inherent property of a capacitor is that the plates of the capacitor “generate” signals); 
a second patch sensor (Fig 3: Capacitor plate 112) attached to a second portion of the fuel tank (Par [0014: The plates are disposed adjacent to a fuel space; Par [0015: The fuel space may be a storage tank) to face the first patch sensor (Fig 3: The capacitor plates 110 and 112 face each other) and generating a second electrical signal related to the fuel contained in the fuel tank (The examiner notes that an inherent property of a capacitor is that the plates of the capacitor “generate” signals);
a controller configured for determining a state of the fuel contained in the tank (Par [0018]: The system controller determines fuel composition and therefor determines a state of the fuel in the tank), the controller includes:
a resonance frequency measuring unit connected to the patch sensors and configured for converting the third electrical signal obtained from the patch sensors into a resonance frequency (Par [0035]: The present invention measures properties of a liquid such as engine fuel. These properties are preferably electrical properties […]. Measurement of electrical properties may include measuring a change in the resonant frequency […]); 
a resonance frequency comparing unit connected to the resonance frequency measuring unit and configured for comparing the resonance frequency with an inherent resonance frequency which is inherent to the fuel and for generating a comparison result thereof (Par [0041]: A resonant frequency of the resonant circuit without fuel is first identified. Then a resonant frequency of the resonant circuit with fuel is identified. Claim 21: The shift in resonant frequency is used to determine fuel composition. The examiner notes that the shift in resonant frequency corresponds to a comparison between resonant frequencies because the composition of the fuel is determined based upon that shift in resonant frequency. In other words, fuel composition cannot be determined without comparing the first resonant frequency with the second one); and 
a determination unit connected to the resonance frequency comparing unit and configured for determining the state of the fuel contained in the fuel tank according to the comparison result of the resonance frequency and the inherent resonance frequency which is inherent to the fuel (Par [0018]: Consequently, the liquid fuel inside the line or tank acts as an electrical load to the resonant circuit in a manner proportionate to the constituents of the fuel. The loading effect of the fuel may cause a shift in the resonant frequency of the circuit and/or a change in the Q (quality factor) of the resonant circuit. The loading effect of the fuel is determined by monitoring a change in one or more electrical parameters associated with the excited resonant circuit. For example, the voltage across the resistor in the resonant circuit can be monitored. Changes in this voltage are detected and analyzed by a system controller, the result of which is used to output a signal indicative of fuel composition).
wherein the inherent resonance frequency which is inherent to the fuel is a predetermined value according to an inherent dielectric constant of the fuel (Par [0038]: The resonance frequency is dependent upon the dielectric properties of the fuel)
Boudaoud fails to teach
a function generator connected to the first patch sensor and the second patch sensor through a ground patch and configured for converting the first and second electrical signals related to the fuel contained in the fuel tank detected by the first patch sensor and the second patch sensor into a third electrical signal;
the controller using the third electric signal obtained from the function generator
wherein the determination unit discriminates a type of the fuel by use of data of the inherent resonance frequency which is inherent to the fuel, and 
wherein the inherent resonance frequency is the resonance frequency at the point where the reflection coefficient is minimum.
Lara, from the same field of endeavor, discloses
a function generator (Fig 9: Signal conditioner 906) connected to the first patch sensor and the second patch sensor through a ground patch and configured for converting the first and second electrical signals related to the fuel contained in the fuel tank detected by the first patch sensor and the second patch sensor into a third electrical signal (Fig 9, Par [0066]: The signals produced by the capacitor plates are conditioned using a signal conditioner)
the controller using the third electric signal obtained from the function generator (Fig 9, Par [0035]: The controller uses the signals obtained from the signal conditioner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud with Lara to include a function generator connected to the first patch sensor and the second patch sensor through a ground patch and configured for converting the first and second electrical signals related to the fuel contained in the fuel tank detected by the first patch sensor and the second patch sensor into a third electrical signal; the controller using the third electric signal obtained from the function generator in order to convert the signals received from the patch sensors into a signal that bears information on the characteristics of the sensed fuel that can then be passed to the controller to ascertain the characteristics of the sensed fuel.
Boudaoud and Lara fail to teach
wherein the determination unit discriminates a type of the fuel by use of data of the inherent resonance frequency which is inherent to the fuel, and 
wherein the inherent resonance frequency is the resonance frequency at the point where the reflection coefficient is minimum. 
McCall, from the same field of endeavor, discloses
wherein the determination unit discriminates a type of the fuel by use of data of the inherent resonance frequency which is inherent to the fuel (Par [0002]: The liquid may be fuel; Claim 11: Determining the type of liquid (e.g., fuel) in a tank; Claim 20: Measurements are based on changes in resonance frequency).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud in view of Lara with McCall such that the determination unit discriminates a type of the fuel by use of data of the inherent resonance frequency which is inherent to the fuel in order ensure that the proper fuel is being used in the vehicle.
Boudaoud, Lara, and McCall fail to explicitly teach
wherein the inherent resonance frequency is the resonance frequency at the point where the reflection coefficient is minimum; however, it is known in the art that the inherent resonance frequency is a resonance frequency at the point where the reflection coefficient is minimum, as evidenced by Ramzan (Fig 6: This figure shows that the inherent resonance frequency is the resonance frequency at the point where the reflection coefficient is minimum; Fig 6: For example, for the fuel having the dielectric constant of 2.2, the inherent resonance frequency is the resonance frequency of 1.6 GHz because it’s the point where the reflection coefficient is minimum).
Regarding Claim 3, Boudaoud, Lara, and McCall, as evidenced by Ramzan teach the limitations of claim 1.
Boudaoud and Lara as evidenced by Ramzan fail to teach
wherein the determination unit discriminates a quality of the fuel by comparing the resonance frequency of the fuel with the inherent resonance frequency which is inherent to the fuel.
McCall, from the same field of endeavor, discloses
wherein the determination unit discriminates a quality of the fuel by comparing the resonance frequency of the fuel with the inherent resonance frequency which is inherent to the fuel (Par [0002]: The liquid may be fuel; Par [0016]: Determining the quality of liquid (e.g., fuel); Claim 20: Measurements are based on changes in resonance frequency).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud and Lara as evidenced by Ramzan with McCall such that the determination unit discriminates a quality of the fuel by comparing the resonance frequency of the fuel with the inherent resonance frequency which is inherent to the fuel in order ensure that fuel of a proper quality is being used in the vehicle.
Regarding Claim 5, Boudaoud, Lara, and McCall, as evidenced by Ramzan teach the limitation of claim 1.
Boudaoud and Lara as evidenced by Ramzan fail to teach
wherein the determination unit discriminates whether at least an impurity or water is infiltrated into the fuel tank using the inherent resonance frequency which is inherent to the fuel
McCall, from the same field of endeavor, discloses
wherein the determination unit discriminates whether at least an impurity or water is infiltrated into the fuel tank using the inherent resonance frequency which is inherent to the fuel (Par [0002]: The liquid may be fuel; Par [0016]: Determining contamination of liquid (e.g., fuel); Pars [0017] and [0019]: Detecting presence of water; Claim 20: Measurements are based on changes in resonance frequency).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud and Lara as evidenced by Ramzan with McCall such that the determination unit discriminates whether at least an impurity or water is infiltrated into the fuel tank using the inherent resonance frequency which is inherent to the fuel in order ensure that the fuel of a proper quality and composition is being used in the vehicle.
Regarding Claim 6, Boudaoud, Lara, and McCall, as evidenced by Ramzan teach the limitations of claim 1.
Boudaoud in view of Lara and McCall, as evidenced by Ramzan further teaches
wherein the inherent resonance frequency of the fuel is a value predetermined according to inherent dielectric constant of the fuel (Boudaoud, Par [0038]: The resonance frequency is dependent upon the dielectric properties of the fuel)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boudaoud in view of Lara, and McCall, as evidenced by Ramzan and further in view of Potyrailo et al (US-20190204291-A1) (hereinafter Potyrailo).
Regarding Claim 4, Boudaoud, Lara, and McCall, as evidenced by Ramzan teach the limitations of claim 1.
Boudaoud, Lara, and McCall, as evidenced by Ramzan fail to teach
wherein the determination unit discriminates a sulfur content of the fuel by use of the inherent resonance frequency which is inherent to the fuel and data of the sulfur content.
Potyrailo, from the same field of endeavor, discloses
wherein the determination unit (Par [0117], Fig 57: Controller 5702) discriminates a sulfur content of the fuel by use of the inherent resonance frequency which is inherent to the fuel and data of the sulfur content (Par [0117], Fig 17: Determining sulfur content of fuel using the resonant sensor probe assembly).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudaoud in view of Lara and McCall, as evidenced by Ramzan with Potyrailo such that the determination unit discriminates a sulfur content of the fuel by use of the inherent resonance frequency which is inherent to the fuel and data of the sulfur content in order ensure that the fuel has the proper chemical composition.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861